Citation Nr: 0830337	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder, claimed 
as schizoaffective disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.K. 



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2007 before the undersigned Acting 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript has been associated with the claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in a final rating decision issued in December 
1990.

2.  Evidence received since the December 1990 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder.
CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder has 
been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist appellants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the appellant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
appellant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder, the RO had a 
duty to notify the veteran what information or evidence was 
needed in order reopen his claim.  The law specifically 
provides that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
veteran's claim for service connection for an acquired 
psychiatric disorder, and therefore, regardless of whether 
the requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the appellant was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Legal Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the veteran's application 
to reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Anaylsis

The record reflects that the veteran has been diagnosed with 
schizoaffective disorder and has been receiving continuous 
treatment for such disorder since approximately 1984.  The 
Board observes that the veteran's claim for service 
connection for the an acquired psychiatric disorder, 
originally claimed as a nervous condition, was previously 
considered and denied by the RO in decisions dated in June 
and December 1990.  The veteran was notified of those 
decisions and of his appellate rights; however, he did not 
submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.

The evidence of record at the time of the December 1990 
rating decision included the veteran's service medical 
records, VA inpatient hospital summaries and outpatient 
treatment records dating from May 1984 through March 1990, 
and a VA examination reported dated in April 1990.  In 
denying the claim, the RO observed that there was no 
objective evidence of any nervous condition until more than 
two years after separation from active duty.  Therefore, the 
RO determined that direct or presumptive service connection 
for the veteran's nervous condition was not warranted because 
the condition was not incurred in service nor was it shown to 
have manifest to a degree of 10 percent or more within one 
year of separation from active duty.  

Thereafter, in November 2003, the veteran submitted a 
statement essentially requesting that his claim for service 
connection for an acquired psychiatric disorder be reopened.  
In a February 2005 rating decision, the RO denied service 
connection for an acquired psychiatric disorder finding that 
no new and material evidence had been received to reopen the 
previously disallowed claim.  Subsequent to that decision, 
the veteran submitted a letter, dated in August 2006, from 
the Director of the Linn County Commission of Veterans 
Affairs, which provided that the veteran surely had symptoms 
of his acquired psychiatric disorder in service, but may not 
have been properly diagnosed.  The Board notes that this 
letter was issued after the June 2006 statement of the case, 
was not accompanied by a waiver of AOJ consideration, and not 
addressed in any subsequent case.  However, in light of the 
decision contained herein to reopen the claim for service 
connection, the Board concludes that no prejudice to the 
veteran has resulted.  See 38 C.F.R. § 20.1304(c).

The evidence associated with the claims file subsequent to 
the December 1990 decision includes the August 2006 letter, 
VAMC and private treatment records, Social Security 
Administration (SSA) records, the veteran's own assertions, 
and sworn testimony from the veteran and K.K., a registered 
nurse at the Iowa City, VAMC at the July 2007 hearing.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the December 1990 decision 
and finds that new and material evidence sufficient to reopen 
the previously denied claim for service connection for an 
acquired psychiatric disorder.  Of particular note is the 
August 2006 letter and the testimony provided by K.K. at the 
July 2007 hearing.  Both the letter and testimony are new, in 
that neither was previously of record.  

With regard to whether the evidence is material, the Board 
notes that the letter stated although the veteran was not 
formally diagnosed with schizoaffective disorder until 1984, 
it was difficult to believe that the veteran suddenly had the 
disorder, and that he surely had these symptoms in service, 
but may not have been properly diagnosed.  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the.  See Justus.  As this evidence provides 
a possible connection between the veteran's active service 
and his acquired psychiatric disorder it is material.  
Furthermore, the testimony of K.K., a VA psychiatric nurse, 
is also material as she reported that she participated in the 
veteran's treatment and stated that his psychiatric symptoms 
have continued since his service.   

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for an acquired psychiatric 
disorder.  Having reopened the claim, as will be explained 
below in the REMAND portion of this decision, the Board is of 
the opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizoaffective disorder, is reopened, 
and to this extent only, the appeal is granted.


REMAND

In this case, the veteran is seeking service connection for 
an acquired psychiatric disorder, claimed as schizoaffective 
disorder.  He essentially argues that his schizoaffective 
disorder was either incurred in or aggravated by service, or 
manifested during the one year presumptive period post-
service.  At his July 2007 hearing, the veteran testified 
that when he was stationed in Germany in 1980, he began 
hearing voices.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
psychoses manifests to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In this case, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  Although the record 
contains the August 2006 letter which provides a nexus 
opinion between the veteran's acquired psychiatric disorder 
and his period of active service, this letter was written by 
the director of the Linn County VA Center, and it is not 
clear from the August 2006 letter if the director is a 
medical professional who is competent to make such a 
conclusion.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, this letter along with the testimony of 
the veteran's mental health case manger (a registered nurse) 
is of some probative value.  

The duty to assist requires that a medical examination be 
provided when necessary to decide a claim.  In this case, a 
VA medical opinion has not been obtained in connection with 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  Although the veteran was afforded a VA 
psychiatric examination in June 1990, no opinion was provided 
as part of that examination.  In addition, the veteran's 
service treatment records do not contain a separation 
examination, so the veteran's psychiatric state at the time 
of his separation from service is unknown.  Thus, because the 
evidence of record does not include a medical opinion based 
on a complete review of the veteran's claims file that 
discusses the likelihood that the veteran's acquired 
psychiatric disorder was incurred in or aggravated by his 
active service, the Board concludes that a VA medical 
examination and opinion is needed in order to render a 
decision in this case.

In addition to the foregoing, the Board notes that the 
veteran testified at his July 2007 hearing that he was 
enrolled in a VA transitional living program and receiving VA 
psychiatric treatment at the Iowa City, Iowa, VA Medical 
Center (VAMC).  However, the most recent VA treatment records 
currently associated with the claims file are dated prior to 
May 2006.  The procurement of such pertinent medical reports 
is required.  Where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain the names 
and addresses of all medical care 
providers who have treated the veteran for 
an acquired psychiatric disorder since May 
2006.  After securing the necessary 
release, the originating agency should 
obtain these records.  In any event, it 
should obtain pertinent treatment records 
from the VA Medical Center in Iowa City, 
Iowa.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of obtaining an opinion as to 
whether his schizoaffective disorder is 
etiologically related to his active 
service.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  After 
examining the veteran and the claims 
folder, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
schizoaffective disorder is etiologically 
related to his active service, to include 
whether such condition manifested to a 
degree of 10 percent or more within one 
year following the veteran's separation 
from service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


